UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 CHELSEA THERAPEUTICS INTERNATIONAL, LTD. (Name of Subject Company (Issuer)) CHARLIE ACQUISITION CORP. (Offeror) awholly owned indirect subsidiary of H. LUNDBECK A/S (Offeror) (Names of Filing Persons (identifying status as offeror, issuer or other person)) COMMON STOCK, PAR VALUE $0.0 (Title of class of securities) (CUSIP Number of Class of Securities) Mette Carlstedt Group Senior Vice President – Corporate Legal & General Counsel H. Lundbeck A/S Ottiliavej 9 DK-2500 Valby Denmark + 45 36 30 13 11 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) With copies to: Faiza J. Saeed, Esq. Ting S. Chen, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, New York 10019 (212) 474-1000 CALCULATION OF FILING FEE Transaction Valuation Amount Of Filing Fee Not Applicable* Not Applicable* * A filing fee is not required in connection with this filing as it relates solely to preliminary communications made before the commencement of a tender offer. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Filing Party: N/A Form or Registration No.: N/A Date Filed: N/A x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: x third-party tender offer subject to Rule 14d-1. ¨ issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:¨ If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: ¨ Rule 13e-4(i) (Cross-Border Issuer Tender Offer) ¨ Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) EXHIBIT INDEX Exhibit No. Description Joint Press Release issued by H. Lundbeck A/S and Chelsea Therapeutics International, Ltd. on May 8, 2014. Announcement, dated May 8, 2014. Presentation Slides issued by H. LundbeckA/Son May 8, 2014. Transcript of H. Lundbeck A/S Teleconference on May 8, 2014.
